TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 28, 2022



                                      NO. 03-21-00622-CV


          Appellant, Adolfo Gallela// Cross-Appellant, Lauren Heather McMahan

                                                 v.

           Appellee, Lauren Heather McMahan// Cross-Appellee, Adolfo Gallela




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on August 18, 2021. Having reviewed

the record, the Court holds that Appellant Adolfo Gallela and Cross-Appellant Lauren Heather

McMahan have not prosecuted their appeals and did not comply with a notice from the Clerk of

this Court. Therefore, the Court dismisses the appeals for want of prosecution. McMahan shall

bear her own costs relating to her appeal, both in this Court and the court below. Because

Gallela is indigent and unable to pay costs, no adjudication of costs is made as to Gallela.